Citation Nr: 0634896	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  02-20 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the residuals of head 
trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Cleveland, Ohio.  

The veteran requested that he be afforded a Board hearing at 
the time he filed his substantative appeal in September 2002.  
The veteran was informed in February and March 2005 that he 
was scheduled for a Board hearing at the RO in March 2005.  
The veteran failed to appear for the hearing.  Accordingly, 
the veteran's request for a hearing is treated as withdrawn.  
38 C.F.R. § 20.704(d) (2006).  The veteran's case was 
remanded in April 2005, and again in January 2006.  The claim 
has been returned to the Board for review.  

Unfortunately, the appeal must once again be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.

Per 38 U.S.C.A. 7722 (West 2002), the VA has an obligation to 
inform individuals of their potential entitlement to VA 
benefits when they meet the statutory definition of an 
eligible veteran, and the VA is reasonably aware that said 
veteran is potentially entitled to VA benefits.  In this 
situation, the veteran was diagnosed as having tinnitus and 
as having a history of excessive noise exposure during his 
military career.  This was noted on a VA Audiological 
Examination, dated July 12, 1999.  As such, it may be 
entitled to VA benefits as a result of his tinnitus.  Thus, 
in accordance with 38 U.S.C.A. 7722 (West 2002), the veteran 
is provided notice that he, if he so desires, may apply for 
benefits.





REMAND

As noted above, this claim has been remanded on two previous 
occasions.  In April 2005, the RO was directed to schedule 
the veteran for a neurological examination in order to 
determine whether the veteran's diagnosed traumatic brain 
pathology was related to the veteran's military service or to 
a service-connected disability, such as post-traumatic stress 
disorder.  An examination was in fact accomplished and the 
claim was returned to the Board for review.

Upon reviewing the results from the April 2005 remand, the 
Board concluded that the medical evidence obtained did not 
contain the information needed necessary to make a 
determination on the issue before it.  As such, the Board 
again remanded the claim in January 2006.  In that remand, 
the Board gave the following instructions to the RO/AMC:

The RO should request the VA neurologist 
who provided the July 2005 opinion to 
review the claims file and clarify his 
diagnosis and opinion. . . . If a 
medically justified opinion is impossible 
to formulate, the examiner should so 
indicate.  (If the requested opinions can 
not be made without another examination, 
one should be scheduled.)

The veteran's claim was returned to the VA staff neurologist 
and said neurologist provided an addendum opinion in February 
2006.  The neurologist specifically wrote:

Whether PTSD is now aggravated by the 
1999 traumatic brain injury or whether 
the converse is true is a question I 
believe better able to be answered by 
psychiatry or possibly neuropsychology.  

Despite the strong recommendation by the neurologist that 
another exam be accomplished, the RO/AMC did not schedule the 
veteran for an evaluation by a psychiatrist or a 
neuropsychiatrist.  Moreover, the veteran's file was not 
referred to a psychiatrist or a neuropsychiatrist for the 
purpose of obtaining a written assessment of the veteran.  
This appears to be contrary to the instructions given by the 
Board in January 2006.  Specifically, the Board clearly wrote 
that if another examination was required, regardless of the 
specialty, such an examination should be scheduled and 
performed.  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Unfortunately, this case must again be remanded 
because the RO/AMC did not comply with the Board's prior 
remand orders.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO/AMC should arrange for the 
veteran to be examined by a 
neuropsychiatrist or a psychiatrist, who 
has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The claims folder 
and this remand are to be made available 
to the examiner before the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  

a.  The examiner is asked to express an 
opinion concerning whether the veteran's 
previously diagnosed PTSD is aggravated 
by his brain disorder, and if so, how 
such aggravation may be exhibited.

b.  The examiner is asked to express an 
opinion concerning whether the veteran's 
brain disorder aggravates his service-
connected PTSD, and if so, how such 
aggravation may be exhibited.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the above actions, the RO should 
review the evidence and determine whether service connection 
is warranted.  If any determination remains adverse to the 
veteran, he and his representative should be provided a 
supplemental statement of the case that contains any 
additional evidence, citations of applicable laws and 
regulations not previously provided, and the reasons and 
bases for the decision.  The veteran and his representative 
should be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


